******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      CONNECTICUT INSURANCE GUARANTY ASSN. v. DROWN—
                             CONCURRENCE

   ROGERS, C. J., with whom, ZARELLA, J., joins, con-
curring. I agree with, and join in, the majority opinion’s
conclusions that the plaintiff, the Connecticut Insur-
ance Guaranty Association, is not estopped from con-
testing its statutory obligation to satisfy the claims at
issue due to the preinsolvency misconduct by Medical
Inter-Insurance Exchange, the insurer of the defendant
Associated Women’s Health Specialists, P.C., and, fur-
ther, that the relevant exclusion clause plainly and
unambiguously precludes coverage for those claims. I
write separately only to emphasize that, in the event
that an insurance policy term is deemed to be ambigu-
ous, the parties are entitled to present extrinsic evi-
dence regarding the mutual intent of the insured and
the insurer as to the scope of coverage, and the trial
court must consider that evidence before applying the
rule of contra proferentem to resolve the ambiguity in
favor of the insured. In other words, the rule should
be applied as a tie breaker only when all other avenues
to determining the parties’ intent have been exhausted.1
See Cruz v. Visual Perceptions, LLC, 311 Conn. 93,
107–108, 84 A.3d 828 (2014); see, e.g., Lexington Ins.
Co. v. Lexington Healthcare Group, Inc., 311 Conn. 29,
59 n.20, 84 A.3d 1167 (2014); Connecticut Ins. Guaranty
Assn. v. Fontaine, 278 Conn. 779, 788–89, 900 A.2d 18
(2006); Metropolitan Life Ins. Co. v. Aetna Casualty &
Surety Co., 255 Conn. 295, 306, 765 A.2d 891 (2001);
see also 1 B. Ostrager & T. Newman, Handbook on
Insurance Coverage Disputes (16th Ed. 2013) § 1.01 [b]
and [c], pp. 14–18; 1 B. Ostrager & T. Newman, supra,
§ 1.05, pp. 55–56; 2 S. Plitt et al., Couch on Insurance
Law (3d Ed. Rev. 2010) § 22:16, pp. 22-93 through 22-
94; but see 1 New Appleman on Insurance Law, Library
Edition, (J. Thomas & F. Mootz eds., 2011) § 5:02, p. 5-7.
  1
   I recognize that the present case was decided on the parties’ cross
motions for summary judgment, and that the plaintiff, both before the trial
court and on appeal, argued that the policy provision at issue was unambigu-
ous such that resort to extrinsic evidence was unnecessary. The defendants,
Susan Drown and Rodney Drown, individually and on behalf of their minor
son, Joshua Drown, and Associated Women’s Health Specialists, P.C., how-
ever, appended more than twenty exhibits to their summary judgment
motion, and the court, after finding an ambiguity, did not discuss or analyze
those exhibits before finding in favor of the defendants on the basis of
contra proferentem. It therefore is unclear whether the court relied on the
evidence sub silentio, disregarded it as unhelpful or otherwise incompetent,
or believed that evaluating it simply was unnecessary.